DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07 May 2021 has been entered and considered; however the application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Patent 7,540,079 to Okuyama et al in view of U.S. Patent Application 2001/0055676 to Smith and further in view of U.S. Patent 8,043,936 to Eguchi et al.
Regarding claim 1, Okuyama et al disclose a method of manufacturing a circuit board, comprising the steps of: preparing a composite laminate comprising, in sequence, a support (2), an adhesive metal layer composed of at least one metal selected from the group consisting of Ti, Cr and Ni (see Col. 7, line 60 to Col. 8, line 1), a release layer (3), and a circuit board (4); disposing the composite laminate on a stage (34/64) such that one face of the composite laminate is put into tight contact with the stage (see Fig. 1 or 10); and releasing the support (2) or the circuit board (4) from the release layer (3) such that the support (2) or the circuit board (4) forms a convex face with a curvature radius of 200 to 1000 mm (see Col. 14, lines 7-15) while the face of the composite laminate is kept in tight contact with the stage (34/64).
Okuyama et al do not disclose an auxiliary release layer composed of copper between the adhesive layer and the release layer (3), the circuit board is a multilayered circuit board and curvature radius more than 1000 mm. 
Smith teaches a composite layer comprising a support (415/51), adhesive layer (42/52), an auxiliary release layer (43/53) and release layer (44/54) as shown in Figs. 1-6) for easily and safely peeling the thin metal layers of printed circuit board from the carrier (see Par. 13).
Eguchi et al teaches the circuit board (102) or support (100) release from the release layer (101, see Figs. 28 and 9) for easily peeling the integrated circuit package from the carrier. 
Therefor it would been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okuyama et al by utilizing auxiliary release layer composed of copper as taught by Smith and a flexible multilayered circuit board instead of single layered circuit board as taught by Eguchi et al; and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired curvature radius such as 1001-5000 mm since it has been held that where the general condition of a claimed are disclosed in the prior art (i.e. curvature radius, See Okuyama et al Col. 14, lines 7-15), discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 2 and 3, Okuyama et al disclose putting a cylindrical head
(12/66) into contact with another face, remote from the stage, of the composite laminate; laminate into tight contact with the cylindrical head; and thereafter rolling the cylindrical head on the composite laminate to increase the area of the composite laminate in tight contact with the cylindrical head thereby releasing the support or the multilayered circuit board from the release layer (8, see Fig. 1 or 10).
Regarding claim 4, Okuyama et al disclose disposing a roller (86) between the support (81) and the multilayered circuit board (4) at one end of the composite laminate (see Fig. 12a); and thereafter rolling the cylindrical head and the roller synchronously (around axis of roller 85) to releasing the support or the multilayered circuit board from the release layer (see Fig. 12b).
Regarding claims 5-8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired releasing rate such as 0.01-2 m/s since it has been held that where the general condition of a claimed are disclosed in the prior art (releasing rate, See Okuyama et al
Col. 6, lines 57-58), discovering the optimum or workable ranges involves only routine skill in the art
	
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/August 28, 2021 		                                           Primary Examiner, Art Unit 3729